Citation Nr: 1443557	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for ulnar neuropathy at right elbow (claimed as pinched nerve right elbow).

2.  Entitlement to service connection for carpal tunnel syndrome of the right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1953 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2014, and a copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for carpal tunnel syndrome right hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated ulnar neuropathy at right elbow was caused by service.






CONCLUSION OF LAW

The criteria for the establishment of service connection for ulnar neuropathy at right elbow have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2009); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Veteran asserts that his currently diagnosed ulnar neuropathy at right elbow first manifested during service, and that he has had problems with his right elbow since service.  Specifically, he asserts that he hit his elbow when fell down stairs during service, which required six months of physical therapy at Lowery Air Force Base Hospital.
 
The record reflects the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC). The only record that is available is a Report of Medical Examination in April 1957.  The Board is mindful that in a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991). 

While the Veteran has stated that he does not have service treatment records in his possession, he has submitted multiple lay statements in support of his claim.  These lay statements are from individuals who have known the Veteran for 30 to 70 years, and who have stated that the Veteran injured his right arm in service and continued to suffer pain over the years.  

Significantly, the Veteran submitted a February 2011 private medical opinion from his treating physician.  The physician stated that the Veteran shows abnormalities in his elbow that are consistent with posttraumatic changes, and further opined that his ulnar nerve issue with the elbow could be directly related to the trauma sustained in service.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

While there is no overt medical evidence to establish the Veteran injured his right elbow in service, the Board again notes his service treatment records have been destroyed through no fault of his own.  Therefore, relying on the multiple lay statements submitted, and resolving all doubt in favor of the Veteran, the Board accepts his testimony regarding his in-service right elbow injury as credible.  Having conceded the in-service injury as having occurred, the Board also accepts the private physician's statement as providing a nexus between the Veteran's current ulnar neuropathy at right elbow and his active service.


ORDER

Service connection for ulnar neuropathy at right elbow is granted.


REMAND

VA must provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability or persistent recurrent symptoms of a disability, establishes that the veteran suffered an injury or disease in service, and indicates that the claimed disability or symptoms may be associated with the established injury or disease in service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As noted above, the Board has conceded that the Veteran suffered an injury as a result of falling down stairs in service.  The Veteran has also submitted a letter written to the Veteran in April 1954, in which the writer acknowledges that the Veteran hurt his hand.  In addition, the evidence demonstrates that the Veteran underwent a right carpal tunnel release in March 2009.  During a private February 2009 assessment, the Veteran reported that he hit the inside of his elbow and his hand went numb in 1953.  This evidence indicates that there may be a nexus between the Veteran's current carpal tunnel syndrome and his injury in 1953.  Therefore, a VA examination and opinion are necessary to decide the claim.  38 C.F.R. § 3.159(d).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be scheduled for a VA examination by an appropriate physician to determine the nature and etiology of the Veteran's right carpal tunnel syndrome.  The examiner should accept that the Veteran  injured his elbow and consequently suffered hand numbness in service.  A complete rationale for all opinions must be provided.  The claims file, including a copy of this Remand, must be available for review.

The examiner should state his or her opinions in terms of likelihood (likely, unlikely, at least as likely as not) (the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

 A complete rationale for all opinions is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching his or her conclusion(s). A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

 If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim. 38 C.F.R. § 3.655 (2013).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


